Exhibit 10.9.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and effective as
of the date first written below, by and between AXOGEN CORPORATION, a Florida
corporation (“AXOGEN”) and the undersigned employee (“Employee”).

RECITALS:

A. AXOGEN believes it is in AXOGEN’s best interest to employ Employee, and
Employee desires to be employed by AXOGEN.

B. AXOGEN and Employee desire to set forth the terms and conditions on which
Employee shall be employed by and perform duties on behalf of AXOGEN.

NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
is acknowledged by this Agreement, the parties to this Agreement, intending to
be legally bound, agree as follows:

1. Employment. AXOGEN hereby employs Employee and Employee hereby accepts such
employment, all upon the terms and conditions set forth in this Agreement,
including those set forth in the attached Schedules and Exhibits.

(a) Terms of Employment. The terms of Employee’s employment are set forth on
Schedule 1 of this Agreement, which is attached to this Agreement, and
incorporated in this Agreement by reference.

(b) Compensation and Benefits. The compensation and benefits to which Employee
shall be entitled pursuant to this Agreement are set forth on Schedule 2 of this
Agreement, which is attached to this Agreement, and incorporated in this
Agreement by reference.

2. Invention Assignment and Confidentiality Agreement. Contemporaneously with
the execution and delivery of this Agreement, Employee shall enter into an
Invention Assignment and Confidentiality Agreement in the form of Exhibit “A” to
this Agreement (the Invention Assignment”).

3. Non-Competition Agreement. Contemporaneously with the execution and delivery
of this Agreement, Employee shall enter into a Non-Competition and
Non-Solicitation Agreement in the form of Exhibit “B” to this Agreement (the
“Non-Competition Agreement”).

4. Termination.

(a) AXOGEN’s Rights to Terminate. AXOGEN shall have the right to terminate the
Employment Period (as defined in Schedule 1 of this Agreement) only for:

(i) Substantial Cause (as defined in Section 4(b) below);

 

1



--------------------------------------------------------------------------------

(ii) Employee’s Permanent Disability (as defined in Section 4(c) below); and

(iii) the death of Employee.

(b) Substantial Cause. As used in this Agreement, the term “Substantial Cause”
shall mean the commission by Employee of any act of fraud, theft, or
embezzlement against AXOGEN.

(c) Permanent Disability. For purposes of this Agreement, the term “Permanent
Disability” shall mean a physical or mental incapacity of Employee which renders
Employee unable to perform Employee’s duties pursuant to this Agreement and
which shall continue for three (3) consecutive months or collectively for three
(3) months during any period of six (6) consecutive months.

(d) Notice of Termination.

(i) Substantial Cause. If AXOGEN terminates the Employment Period for
Substantial Cause, the termination shall be effective immediately upon delivery
of written notice of termination from AXOGEN to Employee.

(ii) Permanent Disability. If AXOGEN terminates the Employment Period by reason
of the Permanent Disability of Employee, the termination shall be effective
thirty (30) days after the delivery by AXOGEN to Employee of written notice of
termination of employment by AXOGEN.

(iii) Death of Employee. In the event of death of Employee, such notice of
termination shall not be required, and Employee’s termination of shall be
effective as of the date of Employee’s death.

(e) Employee’s Right to Terminate. Employee shall have the right to terminate
the Employment Period (i) with thirty (30) days’ written notice to AXOGEN, for
any reason, or for no reason, (ii) pursuant to Section 6(b) or (iii) upon ten
(10) days written notice to AXOGEN if AXOGEN breaches this Agreement and AXOGEN
does not cure such breach within such ten (10) day period.

5. Severance Pay. If (i) AXOGEN terminates the Employment Period for any reason
other than Substantial Cause, Permanent Disability or death of Employee or
(ii) Employee terminates the Employment Period due to AXOGEN’s breach of this
Agreement and failure to cure such breach within ten (10) days following notice
of such breach, Employee shall be entitled to severance pay from AXOGEN in an
amount equal to the Base Salary due to Employee for the remaining duration of
the Employment Period, determined at the rate of Employee’s Base Salary as of
the date of termination. In addition, Employee shall be entitled, to all the
Benefits and Bonus for the remaining duration of the Employment Period.

6. Change in Control.

(a) Definition. For the purposes of this Agreement, a “Change in Control” shall
mean the occurrence of any of the following events:

 

2



--------------------------------------------------------------------------------

(i) any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”))., who holds less
than twenty percent (20%) of the combined voting power of the securities of
AXOGEN, becomes the “beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of AXOGEN representing
fifty percent (50%) or more of the combined voting power of the securities of
AXOGEN then outstanding; or

(ii) during any period of twenty-four (24) consecutive months, individuals, who,
at the beginning of such period constitute all members of the Board of Directors
of AXOGEN (the “Board”) and cease, for any reason, to constitute at least a
majority of the Board, unless the election of each director who was not a
director at the beginning of the period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; or

(iii) AXOGEN consolidates or merges with another company and AXOGEN is not the
continuing or surviving corporation; or

(iv) shares of AXOGEN’s common stock are converted into cash, securities, or
other property, other than by a merger of AXOGEN, pursuant to Section 6(a)(iii),
in which the holders of the AXOGEN’s common stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation as immediately after the merger; or

(v) AXOGEN sells, leases, exchanges, or otherwise transfers all or substantially
all of its assets (in one transaction or in a series of related transactions);
or

(vi) the holders of AXOGEN’s stock approve a plan or proposal for the
liquidation or dissolution of AXOGEN.

(b) Employee’s Right To Terminate. Employee shall have the right to terminate
the Employment Period at any time following a Change in Control. If Employee
terminates the Employment Period within six (6) months of such a Change in
Control, he shall be entitled to the severance payments provided for in
Section 5.

(c) Payment of Liquidated Damages. Any payments due to Employee pursuant to this
Section 6 shall be paid by AXOGEN or its successor on the fifth (5th) day
following the effective date of Employee’s termination of the Employment Period.

7. Surrender of Records. Upon the termination of the Employment Period pursuant
to this Agreement, Employee agrees to return to AXOGEN, in good condition, any
records or documents related to AXOGEN in Employee’s control or possession.

 

3



--------------------------------------------------------------------------------

8. Miscellaneous Provisions.

A. Amendments to this Agreement only in Writing. The provisions of this
Agreement may not be amended, supplemented, waived or changed orally, but only
by a writing signed by the party as to whom enforcement of any such amendment,
supplement, waiver or modification is sought, and making specific reference to
this Agreement.

B. Assignments. Employee shall not assign Employee’s rights and/or obligations
pursuant to this Agreement. AXOGEN may assign its rights and/or obligations
pursuant to this Agreement at any time without prior notice to Employee.

C. Binding Effect. All of the terms and provisions of this Agreement, whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and permitted assigns.

D. The Provisions of this Agreement are Severable. If any part of this Agreement
or any other Agreement entered into pursuant to this Agreement is contrary to,
prohibited by, or deemed invalid under any applicable law or regulation, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder of this Agreement shall not be so
invalidated, and shall be given full force and effect so far as possible.

E. Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 4 through 8 (inclusive) shall survive and remain in
effect beyond the execution and delivery of this Agreement in accordance with
their respective terms of duration.

F. Waivers. The failure or delay of AXOGEN at any time to require performance by
Employee of any provision of this Agreement, even if known, shall not affect the
right of AXOGEN to require performance of that provision or to exercise any
right, power or remedy pursuant to this Agreement, and any waiver by Company of
any breach of any provision of this Agreement shall not be construed as a waiver
of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right, power or remedy pursuant to this
Agreement.

G. Notices. All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing (including telex, telegraphic
communication, and electronic communication) and shall be (as elected by the
person giving such notice) hand delivered by messenger or courier service,
electronically transmitted, telecommunicated, or mailed (airmail if
international) by registered or certified mail (postage prepaid), return receipt
requested, addressed to:

 

4



--------------------------------------------------------------------------------

If to Employee:

John P. Engels

 

If to the Company:    With a Copy to: AXOGEN CORPORATION    Gunster, Yoakley &
Stewart, P.A. 6565 NW 81st Blvd.    777 South Flagler Drive, Suite 500 E
Gainesville, FL 32653-2974    West Palm Beach, Florida 33401 Attn: Board of
Directors    Fax: (561) 655-5677    Attn: David G. Bates, Esq.,

or to such other address as any party may designate by notice complying with the
terms of this Section. Each such notice shall be deemed delivered (a) on the
date delivered if by personal delivery, (b) on the date telecommunicated if by
telegraph, (c) on the date of transmission with confirmed answer back if by
telex or electronically transmitted, and (d) on the date upon which the return
receipt is signed or delivery is refused or the notice is designated by the
postal authorities as not deliverable, as the case may be, if mailed.

H. Governing Law. This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Florida, without regard to principles of
conflicts of laws.

I. Jurisdiction and Venue Shall be in Alachua County. The parties acknowledge
that a substantial portion of negotiations anticipated performance and execution
of this Agreement occurred or shall occur in Alachua County, Florida, and each
of the parties irrevocably and unconditionally (a) agrees that any suit, action
or Legal proceeding arising out of or relating to this Agreement shall be
brought in the courts of record of the State of Florida in Alachua County or the
United States District Court, Northern District of Florida, Gainesville
Division; (b) consents to the jurisdiction of each such court in any such suit,
action or proceeding; (c) waives any objection which it may have to the laying
of venue of any such suit, action or proceeding in any of such courts; and
(d) agrees that service of any court paper may be effected on such party by
mail, as provided in this Agreement, or in such other manner as may be provided
under applicable laws or court rules in said state.

J. Remedies Available to Either Party Cumulative. No remedy conferred upon any
party pursuant to this Agreement is intended to be exclusive of any other
remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given pursuant to this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise. No single or
partial exercise by any party of any right, power or remedy pursuant to this
Agreement shall preclude any other or further exercise of such right, power or
remedy.

K. This Agreement Represents the Entire Agreement Between Employee and AXOGEN
Relating to this Subject Matter. This Agreement represents the entire
understanding and agreement between the parties with respect to the subject
matter contained in this Agreement

 

5



--------------------------------------------------------------------------------

and supersedes all other negotiations, understandings and representations (if
any) made by and between the parties.

EMPLOYEE AND AXOGEN have executed this Agreement as of the 6 day of May, 2003.

 

AXOGEN CORPORATION

/s/ Jamie M. Grooms

Name:  

Jamie M. Grooms

Title:  

President and CEO

 

EMPLOYEE:

/s/ John P. Engels

John P. Engels

Employee’s Initials /s/ JPE

 

6



--------------------------------------------------------------------------------

SCHEDULE AND EXHIBIT LIST

 

Schedule 1   -   Terms of Employment Schedule 2   -   Compensation and Benefits
Exhibit A   -   Invention Assignment and Confidentiality Agreement Exhibit B   -
  Non-Solicitation and Non-Compete Agreement

 

7



--------------------------------------------------------------------------------

SCHEDULE 1

TERMS OF EMPLOYMENT

The terms of Employee’s employment by AXOGEN CORPORATION (“AXOGEN”) are as
follows:

1. Employee’s Title: AXOGEN hereby employs Employee as its Director of
Operations.

2. Term of Employment. Unless sooner terminated pursuant to the provisions of
the Executive Employment Agreement (the “Agreement”), the term of Employee’s
employment under the Agreement shall be for two (2) year(s) from the date of the
Agreement (the “Employment Period”). The Agreement shall automatically renew for
successive one (1) year periods unless either AXOGEN or Employee elect not to
renew the Agreement with ninety (90) days written notice prior to the end of the
then current Employment Period.

3. Employee’s Duties: During the Employment Period:

(a) Description. Employee shall perform all duties in connection with Employee’s
position as President and Chief Executive Officer, or as otherwise designated by
the Board of Directors of AXOGEN (the “Board”), including, without limitation,
business development, marketing functions, and general overall management of
AXOGEN, and other such duties that as from time to time may be delegated or
assigned to Employee by the Board.

(b) Report to Board. Employee shall report directly to the Board with regard to
the performance of all Employees’ duties.

(c) Compliance With Employee Policies. Employee shall comply with all AXOGEN
policies for employees as such policies may exist from time to time.

(d) No Other Business Activities.

(i) Employee shall devote Employee’s entire professional time, energy and skill
to the performance of Employee’s duties pursuant to the Agreement, the service
of AXOGEN, and promotion of AXOGEN’s interests. The parties agree that Employee
may not during the Employment Period, except as permitted in writing by AXOGEN,
be engaged in any other business activity, whether or not such activity is
pursued for gain, profit, or other pecuniary advantage including, without
limitation, management or management consulting activities.

(ii) Notwithstanding the preceding subsection, Employee may invest Employee’s
personal assets in businesses or real estate where the form or manner of such
investment will not require services on the part of Employee that conflict with
the duties of Employee, and in which Employee’s participation is solely that of
a passive investor.

(iii) All commissions, fees or other income earned and received by Employee, if
any, in furtherance of the business of AXOGEN, or its affiliates, or from any
other business or financial opportunity or endeavor in which Employee is an
active participant and not a passive investor pursuant to Section 3(d)(ii)
above, shall be accepted by Employee for the account of

 

8



--------------------------------------------------------------------------------

AXOGEN, and shall be remitted to AXOGEN within three (3) days of Employee’s
receipt of the same.

(e) Compliance With Board Rules. Employee agrees to abide by all rules and
regulations established from time to time by the Board.

 

9



--------------------------------------------------------------------------------

SCHEDULE 2

COMPENSATION AND BENEFITS

Subject to the terms and conditions of the Executive Employment Agreement (the
“Agreement”), throughout the Employment Period (as defined in Schedule 1 of the
Agreement), Employee shall be entitled to receive from AXOGEN CORPORATION
(“AXOGEN”) the following compensation and benefits:

1. Base Salary.

(a) Amount. Employee shall be entitled to receive salary during the Employment
Period at the rate of One Hundred Twenty Thousand Dollars ($120,000.00) per
year, (the “Base Salary ‘1) effective upon execution and delivery of the
Agreement.

(b) Payment. Employee and AXOGEN shall mutually agree, from time to time,
whether the payment of Employee’s Base Salary shall be made in all, or a
combination of, cash, stock options, stock grants or in any other manner as may
be agreed upon. if at any time, Employee and AXOGEN cannot mutually agree. then
Employee’s Base Salary shall be paid solely in cash. Until either AXOGEN or
Employee notifies the other party of its desire to change the payment method of
Employee’s Base Salary, the Base Salary shall be payable as follows:

 

Year 1 of the Employment Period    33.37% Cash and 66.36% Non-Qualified Stock
Options Year 2 of the Employment Period    66.37% Cash and 33.33% Non-Qualified
Stock Options Thereafter    100% Cash

Except as otherwise agreed to by Employee and AXOGEN, the Base Salary shall be
payable accordance with the current normal payroll policies of AXOGEN, which
policies may be changed by AXOGEN from time to time in its sole discretion. The
Base Salary shall be subject to all appropriate withholding taxes.

(c) Review of Base Salary. The Base Salary shall be reviewed by the Board of
Directors of AXOGEN (the “Board”) not less than annually, and the Board may
increase, but not decrease, the Base Salary in its sole discretion.

(d) Additional Compensation. In addition to the Base Salary paid to Employee
during the Employment Period, Employee shall be entitled to receive the Benefits
and the Bonus (as those terms are defined below) during the Employment Period.

2. Business Expenses and Reimbursements. Employee shall be entitled to
reimbursement by AXOGEN in accordance with AXOGEN’s normal reimbursement
practices for ordinary and necessary business expenses incurred by Employee in
the performance of Employee’s duties for AXOGEN.

3. Car Allowance. During the Employment Period, Employee shall be reimbursed for
all automobile expenses, with such automobile expenses limited to No 00/100
Dollars ($0.00) per month in accordance with AXOGEN-s normal automobile
allowance payment practices, as in

 

10



--------------------------------------------------------------------------------

existence from time to time, and the Employee shall supply AXOGEN with accurate
invoices of all expenses submitted for reimbursement pursuant to this Section.

4. Benefits. Employee shall be entitled to receive benefits during the entire
Employment Period, provided at any time by AXOGEN to any of its senior executive
employees (the “Benefits”).

5. Vacation. Employee shall be entitled to paid vacation in accordance with the
vacation policy of AXOGEN in effect for senior executive employees from time to
time, in no event to be less than three (3) weeks per calendar year.

6. Bonus.

(a) Calculation. During the Employment Period, Employee shall be paid, within
thirty (30) days after delivery to the Board of AXOGEN’s annual financial
statements for its fiscal year end, a bonus in cash equal to No/100 Dollars
($0.00) (the “Bonus”),

(b) Payment. The Bonus shall be paid in accordance with, and subject to, the
normal payroll policies of AXOGEN with respect to similar forms of compensation,
including, without limitation, being subject to all appropriate withholding
taxes.

7. Compensation Review. The Board shall, from time to time, but no less
frequently than annually, review Employee’s Base Salary, the Benefits and the
Bonus (collectively, the “Compensation Package”), and may, in its sole
discretion, increase, but not decrease, any portion of the Compensation Package.
Any such increase in the Compensation Package shall be valid only if in writing,
executed by a duly authorized officer of AXOGEN, and such writing shall
constitute an amendment to this Agreement solely as to the Compensation Package,
without waiver or modification of any other terms, conditions or provisions of
this Agreement.

8. No Other Compensation. Employee agrees that the compensation and benefits set
forth in this Schedule 2 are the sole and exclusive compensation and benefits to
which Employee is entitled pursuant to this Agreement, and that Employee shall
have no rights to receive any other compensation or benefits of any nature from
AXOGEN; except for, if applicable, payments for service as a director equal to
those payments, if any, paid by AXOGEN to its other members of the Board, which
AXOGEN shall be obligated to pay to Employee in addition to the compensation and
benefits set forth in this Schedule 2.

 

11



--------------------------------------------------------------------------------

EXHIBIT A OF EMPLOYMENT AGREEMENT

INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

THIS INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT (this “Agreement”) is
entered into as of the date first written below, by and between AXOGEN
CORPORATION (“AXOGEN”) and the undersigned AXOGEN employee, (“Employee”) for and
in consideration of Employee’s continued employment by AXOGEN and the
compensation that Employee shall receive during Employee’s employment, the
parties agree as follows:

1. Employee’s Covenants, Representations and Warranties. Both during and after
the termination of Employee’s employment by AXOGEN for any reason or for no
reason:

A. Non-Disclosure. Employee shall not disclose to anyone outside AXOGEN any
Confidential Information.

(i) “Confidential Information” shall mean information which has not been made
publicly available by AXOGEN or the third party owner of such information, and
which was developed by AXOGEN, any of AXOGEN’s employees or independent
contractors, or was developed for AXOGEN, including but not limited to
Developments (as defined below in Section 3), technical data, specifications,
designs, programs, software, hardware, concepts, discoveries, copyrights,
improvements, product plans, research and development, personal information,
personnel information, contents of manuals, financial information, customer
lists, leads, marketing programs, testing programs, and/or other written
materials;

(ii) all documents marked as confidential and/or containing such information;
and/or

(iii) all information AXOGEN has acquired or received from a third party in
confidence.

B. Use of Confidential Information. Employee shall use Confidential Information
only for AXOGEN’s business purposes.

C. Confidential Information and Materials Furnished by AXOGEN. Employee agrees
that the Confidential Information and any other materials furnished by AXOGEN to
Employee, (i) are proprietary to AXOGEN and contain specialized and unique
information not obtainable from ordinary sources, (ii) have been created by
AXOGEN at considerable time and expense, and (iii) shall remain the exclusive
and sole property of AXOGEN.

D. Use of Third Party Information. Employee shall not disclose to AXOGEN, use in
AXOGEN’s business, or cause AXOGEN to use any information or material which is
confidential to any third party unless AXOGEN has a written agreement with the
third party allowing AXOGEN to receive and use the confidential information or
materials.

E. Use of Copyrights. Employee will not incorporate into Employee’s work any
material which is subject to the copyrights of any third party unless AXOGEN has
the right to copy and incorporate such copyrighted material.

 

12



--------------------------------------------------------------------------------

F. Trade Secrets. Employee acknowledges AXOGEN’s legitimate business interest in
protecting its trade secrets and customer lists and in preventing direct
solicitation of its customers, and agrees that any unauthorized use of trade
secrets shall be presumed to be an irreparable injury which may be specifically
enjoined.

2. Return of Confidential Information and Materials. Employee shall, immediately
upon AXOGEN’s request or the termination of Employee’s employment, for any
reason, or for no reason, return to AXOGEN all Confidential Information and
other materials furnished to Employee, and any and all third party property, or
copies of the same, and all documentation, notebooks and notes, reports and any
other materials on electronic or printed media containing or derived from the
Confidential Information and other materials furnished to Employee by AXOGEN.

3. Assignment of Rights. Employee hereby grants, transfers and assigns and
agrees to grant, transfer and assign to AXOGEN all of Employee’s rights, title
and interest, if any, in any and all Developments, including rights to
translation and reproductions in all forms or formats and the copyrights, patent
rights and moral rights to the same, if any, and agrees that AXOGEN may further
perfect AXOGEN’s United States and foreign rights in and to any and all
Developments under letters patent and copyright. “Developments” shall mean any
idea, invention, process, design, concept, or useful article (whether the design
is ornamental or otherwise), computer program, trademark, trade secret,
documentation, literary work, audiovisual work and any other work of authorship,
hereafter expressed, made or conceived solely or jointly by Employee during
Employee’s employment, whether or not subject to patent, copyright or other
forms of protection that is:

A. related to the actual or anticipated business, research or development of
AXOGEN; and/or

B. suggested by or resulting from any task assigned to Employee or work
performed by Employee for or on behalf of AXOGEN.

4. Copyrights. Employee acknowledges that the copyrights in Developments created
by Employee in the scope of Employee’s employment belong to AXOGEN by operation
of law, or may belong to a party engaged by AXOGEN by operation of law pursuant
to a works for hire contract between AXOGEN and such contracted third party. To
the extent the copyrights in such works may not be owned by AXOGEN or such
contracted party by operation of law, Employee hereby assigns and agrees to
assign to AXOGEN or such contracted party, as the case may be, all copyrights
(if any) Employee may have in Developments.

5. Assistance in Obtaining Copyrights and Patents. At all times after the date
of this Agreement, Employee agrees to assist AXOGEN in obtaining patents or
copyrights on any Developments assigned to AXOGEN that AXOGEN, in its sole
discretion, seeks to patent or copyright. Employee also agrees to sign all
documents, and do all things necessary to obtain such patents or copyrights, to
further assign them to AXOGEN, and to reasonably protect them and AXOGEN against
infringement by other parties at AXOGEN expense with AXOGEN prior approval.

 

13



--------------------------------------------------------------------------------

6. Appointment of Attorney-In-Fact. Employee irrevocably appoints any AXOGEN
selected designee to act at all times hereafter, as Employee’s agent and
attorney-in-fact to perform all acts necessary to obtain patents and/or
copyrights as required by this Agreement if Employee (A) refuses to perform
those acts or (B) is unavailable, within the meaning of the United States Patent
and Copyright laws. It is expressly intended by Employee that the foregoing
power of attorney is coupled with an interest.

7. Record Keeping. Employee shall keep complete, accurate, and authentic
information and records of all Developments in the manner and form reasonably
requested by AXOGEN. Such information and records, and all copies of the same,
shall be the property of AXOGEN as to any Developments assigned AXOGEN. Employee
agrees to promptly surrender such information and records at the request of
AXOGEN as to any Developments.

8. Developments. In connection with any of the Developments assigned by this
Agreement Employee hereby agrees:

A. to disclose them promptly to AXOGEN;

B. at AXOGEN’s request, to execute separate written assignments to AXOGEN;

C. to provide AXOGEN with notice of any inadvertent disclosure of Confidential
Information related to any Development; and

D. to do all things reasonably necessary to enable AXOGEN to secure patents,
register copyrights or obtain any other form of protection for Developments in
the United States and in other countries. If Employee fails or is unable to do
so, Employee hereby authorizes AXOGEN to act under power of attorney for
Employee to do all things to secure such rights.

9. No Designation as Author. AXOGEN, its subsidiaries, licensees, successors or
assigns, (direct or indirect) are not required to designate Employee as author
of any Development when such Development is distributed publicly or otherwise.
Employee waives and releases, to the extent permitted by law, all Employee’s
rights to such designation and any rights concerning future modifications of
such Developments.

10. Assignability. Rights, assignments, and representations made or granted by
Employee in this Agreement are assignable by AXOGEN without notice, and are for
the benefit of AXOGEN’s successors, assigns, and parties contracting with
AXOGEN.

11. Trade Secrets. Employee acknowledges that Employee is aware that a theft of
trade secrets of an employer by an employee in Florida, such as is prohibited by
this Agreement, constitutes a criminal violation of Florida Statute 812.081,
punishable as a third degree felony under Florida Statute 775.082, conviction
for which carries a term of imprisonment not exceeding five (5) years. Employee
acknowledges AXOGEN will seek vigorous prosecution under Florida Statute 812.081
for any violation thereof arising out of a breach by Employee of any of the
material terms of this Agreement.

12. Advice of Counsel. Employee acknowledges and agrees that Employee has read
and understands the terms set forth in this Agreement and has been given a
reasonable opportunity to

 

14



--------------------------------------------------------------------------------

consult with an attorney prior to execution of this Agreement and has either
done so, or knowingly declined to do so.

13. Miscellaneous Provisions.

A. Amendments. The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by the
party as to whom enforcement of any such amendment, supplement, waiver or
modification is sought and making specific reference to this Agreement.

B. Further Assurances. The parties hereby agree from time to time to execute and
deliver such further and other transfers, assignments and documents and do all
matters and things which may be convenient or necessary to more effectively and
completely carry out the intentions of this Agreement.

C. Binding Effect. All of the terms and provisions of this Agreement, whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and permitted assigns.

D. Headings. The headings contained in this Agreement are for convenience of
reference only, are not to be considered a part of this Agreement and shall not
limit or otherwise affect in any way the meaning or interpretation of this
Agreement.

E. Severability. If any provision of this Agreement or any other Agreement
entered into pursuant to this Agreement is contrary to, prohibited by or deemed
invalid under any applicable law or regulation, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder of this Agreement shall not be invalidated and shall
be given full force and effect so far as possible. If any provision of this
Agreement may be construed in two or more ways, one of which would render the
provision invalid or otherwise voidable or unenforceable, and another of which
would render the provision valid and enforceable, such provision shall have the
meaning which renders it valid and enforceable.

F. Survival. All covenants, agreements, representations and warranties made in
this Agreement or otherwise made in writing by any party pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
termination of employment of Employee.

G. Waivers. The failure or delay of any party at any time to require performance
by another party of any provision of this Agreement, even if known, shall not
affect the right of such party to require performance of that provision or to
exercise any right, power or remedy pursuant to this Agreement. Any waiver by
any party of any breach of any provision of this Agreement should not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right, power or remedy
under this Agreement.

H. Specific Performance. Employee acknowledges that AXOGEN will be irreparably
damaged (and damages at law would be an inadequate remedy) if this Agreement is

 

15



--------------------------------------------------------------------------------

not specifically enforced. Therefore, in the event of a breach or threatened
breach by Employee of any provision of this Agreement, then AXOGEN shall be
entitled, in addition to all other rights or remedies, to injunctions
restraining such breach or threatened breach, without being required to show any
actual damage or to post any bond or other security.

I. Jurisdiction and Venue. The parties acknowledge that a substantial portion of
negotiations and anticipated performance and execution of this Agreement
occurred or shall occur in Alachua County, Florida, and each of the parties
irrevocably and unconditionally (i) agrees that any suit, action or legal
proceeding arising out of or relating to this Agreement shall be brought in the
courts of record of the State of Florida in Alachua County or the United States
District Court, Northern District of Florida, Gainesville Division;
(ii) consents to the jurisdiction of each such court in any suit, action or
proceeding; (iii) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts; and (iv) agrees
that service of any court paper may be effected on such party by mail, as
provided in this Agreement, or in such other manner as may be provided under
applicable laws or court rules in said state.

J. Remedies Cumulative. Except as otherwise expressly provided in this
Agreement, no remedy conferred upon any party pursuant to this Agreement is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
pursuant to this Agreement or now or hereafter existing at law or in equity or
by statute or otherwise. No single or partial exercise by any party of any
right, power or remedy pursuant to this Agreement shall preclude any other or
further exercise thereof.

K. Governing Law. This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Florida, without regard to principles of
conflicts of laws.

L. Preparation of Agreement. This Agreement shall not be construed more strongly
against any party regardless of who is responsible for its preparation. The
parties acknowledge each contributed to its negotiations and is equally
responsible for its preparation.

M. Entire Agreement. This Agreement represents the entire understanding and
agreement among the parties with respect to the subject matter contained in this
Agreement, and supersedes all other negotiations, understandings and
representations (if any) made by and among the parties.

 

16



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT have executed this Agreement as of the 6 day of
May, 2003.

 

AXOGEN CORPORATION

/s/ Jamie M. Grooms

Name:  

Jamie M. Grooms

Title:  

President and CEO

 

EMPLOYEE:

/s/ John P. Engels

John P. Engels

Employee’s Initials JPE

 

17



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

NON-SOLICITATION AND NON-COMPETE AGREEMENT

THIS NON-SOLICITATION AND NON-COMPETE AGREEMENT (this “Agreement”) is entered
into as of the date written below by and between AXOGEN CORPORATION (“AXOGEN”)
and the undersigned AXOGEN employee (“Employee”).

RECITALS:

A. Employee is accepting employment with AXOGEN.

B. The parties desire to reflect their agreement as to Employee’s promises
regarding Employee’s solicitation and competition which have induced AXOGEN to
employ Employee.

NOW, THEREFORE, in consideration of Employee’s employment with AXOGEN and the
covenants set forth in this Agreement and other good and valuable consideration,
the parties, intending to be legally bound by this Agreement, agree as follows:

1. Non-solicitation. Employee shall not, at any time while employed by AXOGEN
and for two (2) years after the termination of Employee’s employment with AXOGEN
for any reason whatsoever, or for no reason, directly or indirectly (by
assisting or suggesting to another, or otherwise) solicit, otherwise attempt to
induce or accept the initiative of another in such regard, alone or by combining
or conspiring with any employees, officers, directors, agents, consultants,
representatives, contractors, suppliers, distributors, customers or other
business contacts (collectively, “Business Affiliates”) of AXOGEN to terminate
or modify its position as an employee, officer, director, agent, consultant,
representative, contractor, supplier, distributor, customer or business contact
with AXOGEN or to compete against AXOGEN.

2. Non-competition. Employee shall not, at any time while employed by AXOGEN and
for two (2) years after such termination of Employee’s employment for any reason
whatsoever, or for no reason (the “No-Compete Period”), directly or indirectly,
as owner, officer, director, employee, agent, lender, broker, investor,
consultant or representative of any corporation or as owner of any interest in,
or as an employee, agent, consultant, partner, independent contractor, affiliate
or in any other capacity whatsoever, or representative of any other form of
business association, sole proprietorship or partnership, conduct or assist in
any way any business in competition with AXOGEN.

3. Non-Interference. In addition to, and not in limitation of, the other
provisions of this Agreement, or of any other agreement between Employee and
AXOGEN, Employee shall not at any time, in any manner, interfere with, disturb,
disrupt, decrease or otherwise jeopardize the business of AXOGEN, or give to any
person the benefit or advantage of AXOGEN’s methods of operation, advertising,
publicity, training, business customers or accounts, or any other information
relating or useful to AXOGEN’s business.

4. Severability. The covenants of Employee shall be deemed severable from this
Agreement, and the invalidity of any covenant shall not affect the validity or
enforceability of any other covenant or portion of this Agreement.

 

18



--------------------------------------------------------------------------------

5. No Defense to Enforcement. The existence of any claim or cause of action by
Employee against AXOGEN predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by AXOGEN of this Agreement.

6. Partial Waiver of Performance. AXOGEN’s failure to object to any violation or
breach of this Agreement shall not be deemed a waiver by AXOGEN, of any of its
rights or remedies. AXOGEN may, in its sole discretion, specifically waive any
part or all of those covenants to the extent that such waiver is set forth in
writing duly authorized by AXOGEN.

7. Reasonability of Restrictions. Employee acknowledges and confirms that the
length of the term and geographical restrictions contained in this Agreement are
fair and reasonable and not the result of overreaching, duress or coercion of
any kind. Employee acknowledges and confirms that Employee’s special knowledge
of the business of AXOGEN is such as would cause AXOGEN serious injury and loss
if Employee were to use such ability and knowledge to the benefit of a
competitor or were to compete with AXOGEN,

8. Faithful Observance. Employee acknowledges and confirms that Employee’s full,
uninhibited and faithful observance of each of the covenants contained in this
Agreement will not cause Employee any undue hardship, financial or otherwise,
and that enforcement of each of the covenants contained in this Agreement will
not impair Employee’s ability to obtain employment commensurate with Employee’s
abilities and on terms fully acceptable to Employee or otherwise to obtain
income required for the comfortable support of Employee and Employee’s family
and the satisfaction of the needs of Employee’s creditors.

9. Enforceability. In the event that any court shall finally hold that the time
or territory or any other provision stated in this Agreement constitutes an
unreasonable restriction upon Employee, Employee hereby expressly agrees that
the provisions of this Agreement shall not be rendered void, but shaft apply as
to time and territory or to such other extent as such court may judicially
determine or indicate constitutes a reasonable restriction under the
circumstances involved.

10. Equitable Remedies. Employee hereby agrees that in the event of the
violation or breach by Employee of any of the provisions of this Agreement,
AXOGEN will be entitled, in its sole discretion, to institute and prosecute
proceedings at law or in equity to obtain damages with respect to such
violation, or breach, or to enforce the specific performance of this Agreement
by Employee or to enjoin Employee from engaging in any activity in violation or
breach of this Agreement, without any requirement on the part of AXOGEN to post
any bond.

11. No-Compete Period Extended. In the event AXOGEN should bring any legal
action or other proceeding for the enforcement of this Agreement, the time for
calculating the No-Compete Period or terms of any other restriction of this
Agreement shall not include the period of time commencing with the filing of
legal action or other proceeding to enforce the terms of this Agreement through
the date of final judgment or final resolution, including all appears, if any,
of such legal action or other proceeding.

 

19



--------------------------------------------------------------------------------

12. Miscellaneous Provisions.

A. Amendment. The provisions of this Agreement may not be amended, supplemented,
waived or changed orally, but only by a writing signed by the party as to whom
enforcement of any such amendment, supplement, waiver or modification is sought
and making specific reference to this Agreement

B. Binding Effect. All of the terms and provisions of this Agreement, whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and permitted assigns.

C. Headings. The headings contained in this Agreement are for convenience of
reference only, are not to be considered a part of this Agreement, and shall not
limit or otherwise affect in any way the meaning or interpretation of this
Agreement.

D. Waiver. The failure or delay of any party at any time to require performance
by another party of any provision of this Agreement, even if known, shall not
affect the right of such party to require performance of that provision or to
exercise any right, power or remedy hereunder. Any waiver by any party of any
breach of any provision of this Agreement should not be construed as a waiver of
any continuing or succeeding breach of such provision, a waiver of the provision
itself, or a waiver of any right, power or remedy under this Agreement. No
notice to or demand on any party in any case shall, of itself, entitle such
party to any other or further notice or demand in similar or other
circumstances.

E. Governing Law. This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Florida, without regard to principles of
conflicts of laws.

F. Jurisdiction and Venue. The parties acknowledge that a substantial portion of
negotiation, anticipated performance and execution of this Agreement occurred or
shall occur in Alachua County. Florida, and each of the parties irrevocably and
unconditionally (a) agrees that any suit, action or legal proceeding arising out
of or relating to this Agreement shall be brought in the courts of record of the
State of Florida in Alachua County or the United States District Court, Northern
District of Florida, Gainesville Division; (b) consents to the jurisdiction of
each such court in any suit, action or proceeding; (c) waives any objection
which it may have to the laying of venue of any such suit, action or proceeding
in any of such courts; and (d) agrees that service of any court paper may be
effected on such party by mail, as provided in this Agreement, or in such other
manner as may be provided under applicable laws or court rules in said state.

G. Remedies Cumulative. Except as otherwise expressly provided in this
Agreement, no remedy conferred upon any party pursuant to this Agreement is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
pursuant to this Agreement or now or hereafter existing at law or in equity or
by statute or otherwise. No single or partial exercise by any party of any
right, power or remedy pursuant to this Agreement shall preclude any other or
further exercise of the same.

 

20



--------------------------------------------------------------------------------

H. Construction. This Agreement shall not be construed more strongly against any
party regardless of who is responsible for its preparation. The parties
acknowledge each contributed to its negotiation and are equally responsible for
its preparation.

I. Entire Agreement. This Agreement represents the entire understanding and
agreement of the parties with respect to the subject matter contained in this
Agreement, and supersedes all other negotiations. understandings and
representations (if any) made by and among the parties.

THE PARTIES TO THIS AGREEMENT have executed this Agreement as of the 6 day of
May, 2003.

 

AXOGEN CORPORATION

/s/ Jamie M. Grooms

Name:  

Jamie M. Grooms

Title:  

President and CEO

 

EMPLOYEE:

/s/ John P. Engels

John P. Engels

Employee’s Initials JPE

 

21